Citation Nr: 1146781	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  07-00 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1961 to March 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran provided testimony at an October 2009 hearing before the undersigned.  A transcript of the proceeding is associated with the claims folder.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hearing loss was not manifested during service or for many years thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the Veteran of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Substantially compliant notice was sent in August 2005 and January 2010 letters, and the claim was readjudicated in an October 2010 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

Regarding the duty to assist, VA has obtained service treatment records and VA outpatient treatment records, afforded the Veteran VA examinations, provided him an opportunity to testify before the Board, and assisted him in obtaining evidence.  
Further, in a December 2006 statement, the Veteran suggested that he was currently in receipt of benefits from the Social Security Administration (SSA).  In this regard, the RO requested those records from the SSA; however, received a negative response which indicated that the records do not exist.  See February 2010 SSA letter.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements, and the Veteran is not prejudiced by a decision on the claim at this time.   



Discussion

The Veteran contends that his bilateral hearing loss is due to his active service.  Specifically, he asserts that his current condition resulted from exposure to loud noise without the use of hearing protection.  He described an incident during a basic training exercise in 1961 when dynamite exploded approximately three feet to his left and then approximately seven feet to his right, with both blasts allegedly causing him to experience immediate and residual hearing loss in both ears.  He has also described his service as a gunner on an armored personnel carrier with a heavy weapons platoon in Germany, where his exposure to the firing of mortars, rifles, bazookas, and demolition devices allegedly resulted in further hearing loss.  In sum, the Veteran has stated that the onset of his bilateral hearing loss was during service and such disability has continued until the present day, and has worsened in recent years.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet.App. at 496.

Additionally, service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).

Applicable regulations provide that hearing impairment is considered to be a disability when the auditory threshold level in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 CFR § 3.385.

The requirements for service connection for hearing loss as defined in 38 C.F.R. 
§ 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304; Hensley v. Brown, 5 Vet. App. 155 (1993).  

The Veteran's February 1960 selective service examination and November 1960 induction physical examination reports are negative for complaints, treatment, or a diagnosis of a hearing condition.  Indeed, both examination reports demonstrated that the Veteran's hearing bilaterally was evaluated as normal upon entry into service, as shown by the results of a whispered voice test.  The January 1961 
examination report shows clinically normal hearing bilaterally, as demonstrated by the audiogram (and converted to ISO units):  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
--
5
LEFT
15
10
15
--
5

In September 1962, it was noted that the Veteran had complained of pain in his right ear along with a sore throat, and viral pharyngitis was assessed.  An audiogram in July 1966 reflected normal hearing bilaterally.  

The Veteran's February 1967 separation physical examination was negative for complaints, treatment, or a diagnosis of a hearing condition.  In fact, the audiogram demonstrated an upward shift in the pure tone thresholds (converted to ISO units):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
--
0
LEFT
10
5
0
--
0

In the accompanying Report of Medical History, the Veteran denied all ear problems.

Following his discharge from service, the Veteran reported that his hearing disability began in 1961; however, the record demonstrates that he did not seek treatment for his condition until June 2005, when he underwent VA audiological testing.  

The Veteran underwent a VA examination in October 2005, at which time he described experiencing decreased hearing for the past ten years.  He reported that he had difficulty understanding speech when was not facing whomever he spoke to.  He related his hearing loss to excessive noise in service, including infantry, rifle, machine gun fire, and mortars, without the use of hearing protection.  He asserted that he was not exposed to loud noise either occupationally or recreationally.  

Following examination and review of the Veteran's claims file, the examiner diagnosed right ear severe to profound sensorineural hearing loss and left ear severe sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not the result of his military noise exposure because his January 1961 induction physical examination and February 1967 separation physical examination both demonstrated hearing within normal limits bilaterally.  The Board remanded the Veteran's claim in December 2009 for another examination and opinion, and noted that the examiner failed to address the possibility of any long-term hearing loss effects resulting from his alleged noise exposure in service.  

The Veteran underwent a second VA examination in April 2010, at which time he described experiencing decreased hearing for the past 20 years.  He related his hearing loss to a training accident that occurred at Fort Jackson, when a dynamite exploded on two occasions next to him, without the use of hearing protection.  He further stated that he reported experiencing decreased hearing to his sergeant, but was told that everyone loses their hearing here.  He reported that he did not get hearing aids until 2005, when he was first evaluated for hearing loss by VA.  He asserted that he was not exposed to loud noise either occupationally or recreationally.  

Following examination and review of the Veteran's claims file, the examiner diagnosed severe to profound sensorineural hearing loss bilaterally.  The examiner opined that the Veteran's bilateral hearing loss was not the result of his military noise exposure.  In providing his opinion, he indicated that the Veteran's entrance and separation examinations demonstrated hearing within normal limits bilaterally.  He further stated that he could not determine the nature of the Veteran's present hearing loss.  

Subsequent to the April 2010 VA examination, the Board requested an opinion from a medical expert (Veterans Health Administration (VHA) opinion), and noted that the aforementioned VA examinations did not offer a sufficient explanation of rationale or explanation as to why normal hearing at separation from service supports the conclusions provided.  

In a September 2011 VHA opinion, an otolaryngologist reported that he reviewed the Veteran's claims file, and noted that the February 1967 separation physical examination audiogram showed hearing within normal limits.  The physician opined, with this finding, that there were no grounds for a claim of bilateral hearing loss due to the Veteran's exposure during service.  He indicated that there was no delayed hearing loss due to noise exposure, and explained that any hearing loss due to the Veteran's noise exposure or damage to his ear during service would have been recorded on his separation physical examination and hearing test.  Based on the above, the physician concluded that there was no evidence of hearing loss induced by noise exposure during service.  He explained that the significance of hearing within normal limits upon separation was that noise exposure during service did not alter the Veteran's hearing ability.  He concluded that there was no evidence in the Veteran's claims file that would enable him to provide an opinion as to the etiology of the Veteran's current hearing loss disability.  

The Veteran has a current hearing disability as defined by VA regulations.  38 C.R.F. § 3.385.  However, there is no evidence showing a chronic condition in service or within a year of discharge from service.  The Board recognizes the Veteran's contentions of noise exposure in service, as it is acknowledged that he is competent to give evidence about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  

However, to the extent that he is alleging continuity of symptoms back to service, such claim is not found to be persuasive here.  In this regard, audiometric testing was normal at his separation examination in 1967, and significantly, the Veteran denied any hearing loss problems at that time.  This strongly suggests that he was not experiencing hearing loss since 1961, as he has claimed, and that his current contention is not credible because of his contradiction.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Board also notes that the Veteran, while competent to observe a decrease in hearing, lacks the training or credentials to ascertain that such decrease meets the specific thresholds set forth in 38 C.F.R. § 3.385.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

Further, the evidence of record demonstrates that the Veteran first reported experiencing hearing loss in July 2005, after a VA hearing evaluation in June 2005.  Moreover, during the October 2005 VA examination, the Veteran indicated that he experienced decreased hearing for the past ten years, decades post-discharge from service.  Finally, a clinically identifiable hearing disability was first noted in October 2005, more than 37 years after separation from service.

In addition, no medical evidence of record relates the Veteran's current hearing loss to active service.  The September 2011 VA physician expressly rejected a causal relationship between the hearing disability and the Veteran's time in service, namely his noise exposure in service.  He opined that there was no evidence of hearing loss induced by noise exposure during service.  In providing this opinion, he noted that the Veteran's February 1967 separation physical examination audiogram showed hearing within normal limits.  He explained that there was no delay hearing loss due to noise exposure, and indicated that any hearing loss due to the Veteran's noise exposure or damage to his ear during service would have been recorded on his separation physical examination and hearing test.  He concluded that the significance of hearing within normal limits upon separation was that noise exposure during service did not alter the Veteran's hearing ability.  That opinion is distinguishable from the previous VA opinions, which the Board found to be inadequate.  The basis of the opinion is not that hearing loss was not demonstrated at separation from service; rather, it is the Veteran did not experience delay hearing loss due to noise, and noise exposure during service did not alter the Veteran's hearing ability.  Moreover, no other medical evidence of record refutes that opinion. Without a medical opinion linking the Veteran's current bilateral hearing loss disability to his service, there is no basis for granting service connection.  

In light of the aforementioned, the Board concludes that service connection for bilateral hearing loss must be denied.  As reflected by the discussion above, the preponderance of the evidence is against the Veteran's claim.  As such, the benefit-of-the-doubt rule does not apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


